 



EXHIBIT 10.1
(LOGO) [d32582d3258201.gif]
RENEWAL AND EXTENSION AGREEMENT
     THIS RENEWAL AND EXTENSION AGREEMENT (“Agreement”) is entered into
effective as of the 31st day of December, 2005, by and between THE FROST
NATIONAL BANK, a national banking association (“Lender”), and CRAFTMADE
INTERNATIONAL, INC., a Delaware corporation (“Borrower”).
RECITALS:
     A. Lender is the sole owner and holder of that one certain Revolving
Promissory Note (the “$20,000,000.00 Note”), dated November 6, 2001, executed by
Borrower and payable to the order of Lender in the original principal amount of
Twenty Million and No/100 Dollars ($20,000,000.00), as modified by a
Modification, Renewal and Extension Agreement entered into October 27, 2003, and
as further modified by a Modification, Renewal and Extension Agreement entered
into October 31, 2005 (collectively, the “Modification”).
     B. Borrower and Lender entered into a Loan Agreement, dated November 6,
2001, as amended by a First Amendment to Loan Agreement, dated effective as of
August 13, 2003, as modified by the Modification, as further amended by the
Second Amendment to Loan Agreement, dated June 14, 2004, as further amended by a
Third Amendment to Loan Agreement, dated February 25, 2005, as further amended
by the Modification, Renewal and Extension Agreement, dated effective as of
May 31, 2005 (the “2005 Modification”), and as further amended by the Amended
and Restated Loan Agreement, dated October 31, 2005 (collectively, the “Loan
Agreement”).
     C. Lender is the sole owner and holder of that one certain Promissory Note
(the “$3,000,000.00 Note”) dated February 25, 2005, executed by Borrower and
payable to the order of Lender in the original principal amount of Three Million
and No/100 Dollars ($3,000,000.00), as renewed and extend by a Renewal and
Extension Agreement, dated effective March 31, 2005, and as amended by the 2005
Modification.
     D. The $20,000,000.00 Note and $3,000,000.00 Note are secured by a Security
Agreement dated November 6, 2001, between Borrower and Lender, covering certain
collateral as more particularly described therein; a Security Agreement dated
November 6, 2001, between Trade Source International, Inc., a Delaware
corporation, and Lender, covering certain collateral as more particularly
described therein; a Security Agreement dated November 6, 2001, between
Durocraft International, Inc., a Texas corporation, and Lender, covering certain
collateral as more particularly described therein; and a Security Agreement
dated November 6, 2001, between Design Trends, LLC, a Delaware limited liability
company, and Lender, covering certain collateral as more particularly described
therein (collectively, the “Security Agreements”). The $20,000,000.00 Note,
$3,000,000.00 Note, Loan Agreement, Security Agreements and all modifications,
renewals and extensions described below are hereafter collectively referred to
as the “Loan Documents.”

      RENEWAL AND EXTENSION AGREEMENT   Page 1 of 6

 



--------------------------------------------------------------------------------



 



     E. Borrower has requested that Lender modify certain provisions of the
$3,000,000.00 Note, all as hereinafter provided, and in consideration thereof
Borrower has made certain agreements with Lender as hereinafter more fully set
forth.
     G. Lender has agreed to such requests, subject to the terms and conditions
set forth herein.
     NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Borrower and Lender hereby agree as follows:
     1. Acknowledgment of Outstanding Balance. The parties hereto acknowledge
that the outstanding principal balance of the $3,000,000.00 Note as of
December 27, 2005 is ZERO AND NO/100 DOLLARS ($0.00) and $3,000,000.00 is
available for draw and the outstanding principal balance of the $20,000,000.00
Note is THIRTEEN MILLION EIGHT HUNDRED TWENTY EIGHT THOUSAND AND NO/100 DOLLARS
($13,828,000.00) and $6,172,000.00 is available for draw.
     2. Renewal and Extension of Maturity. The $3,000,000.00 Note is hereby
renewed and the maturity of the $3,000,000.00 Note is hereby extended to
January 15, 2007.
     3. Required Payments. From and after the effective date of this Agreement,
principal and interest under the $3,000,000.00 Note shall be due and payable as
follows:
Interest only on amounts outstanding hereunder shall be due and payable monthly
as it accrues, on the last day of each and every calendar month, beginning
January 31, 2006, and continuing regularly and monthly thereafter until
January 15, 2007, when the entire amount hereof, principal and interest then
remaining unpaid, shall be then due and payable; interest being calculated on
the unpaid principal each day principal is outstanding and all payments made
credited to any collection costs and late charges, to the discharge of the
interest accrued and to the reduction of the principal, in such order as Lender
shall determine.
     6. Usury. No provisions of this Agreement or the Loan Documents shall
require the payment or permit the collection, application or receipt of interest
in excess of the maximum permitted by applicable state or federal law. If any
excess of interest in such respect is herein or in any such other instrument
provided for, or shall be adjudicated to be so provided for herein or in any
such instrument, the provisions of this paragraph shall govern, and neither
Borrower nor any endorsers of the $20,000,000.00 Note or $3,000,000.00 Note nor
their respective successors, assigns or personal representatives shall be
obligated to pay the amount of such interest to the extent it is in excess of
the amount permitted by applicable law. It is expressly stipulated and agreed to
be the intent of Borrower and Lender to at all times comply with the usury and
other laws relating to the Loan Documents and any subsequent revisions, repeals
or judicial interpretations thereof, to the extent applicable thereto. In the
event Lender or other holder of the $20,000,000.00 Note or $3,000,000.00 Note
ever receives, collects or applies as interest any such excess, such amount
which would be excessive interest shall be applied to the reduction of the
unpaid principal

      RENEWAL AND EXTENSION AGREEMENT   Page 2 of 6

 



--------------------------------------------------------------------------------



 



balance of the $20,000,000.00 Note or $3,000,000.00 Note and, if upon such
application the principal balance of the $20,000,000.00 Note or $3,000,000.00
Note is paid in full, any remaining excess shall be forthwith paid to Borrower
and the provisions of the Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible thereunder reduced, without the necessity
of execution of any new document, so as to comply with the then applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
thereunder. In determining whether or not the interest paid or payable under any
specific contingency exceeds the maximum interest allowed to be charged by
applicable law, Borrower and Lender or other holder hereof shall, to the maximum
extent permitted under applicable law, amortize, prorate, allocate and spread
the total amount of interest throughout the entire term of the $20,000,000.00
Note or $3,000,000.00 Note so that the amount or rate of interest charged for
any and all periods of time during the term of the $20,000,000.00 Note or
$3,000,000.00 Note is to the greatest extent possible less than the maximum
amount or rate of interest allowed to be charged by law during the relevant
period of time. Notwithstanding any of the foregoing, if at any time applicable
laws shall be changed so as to permit a higher rate or amount of interest to be
charged than that permitted prior to such change, then unless prohibited by law,
references in the $20,000,000.00 Note or $3,000,000.00 Note to “applicable law”
for purposes of determining the maximum interest or rate of interest that can be
charged shall be deemed to refer to such applicable law as so amended to allow
the greater amount or rate of interest.
     7. Release and Waiver of Claims. In consideration of (i) the modification
of certain provisions of the Note, as herein provided, and (ii) the other
benefits received by Borrower hereunder, Borrower hereby RELEASES, RELINQUISHES
and forever DISCHARGES Lender, as well as its predecessors, successors, assigns,
agents, officers, directors, employees and representatives, of and from any and
all claims, demands, actions and causes of action of any and every kind or
character, past or present, which Borrower may have against Lender and its
predecessors, successors, assigns, agents, officers, directors, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim against Lender for usury or to pursue any cause of action
against Lender based on any claim of usury, and (b) any and all transactions
relating to the Loan Documents occurring prior to the date hereof, including any
loss, cost or damage, of any kind or character, arising out of or in any way
connected with or in any way resulting from the acts, actions or omissions of
Lender, and its predecessors, successors, assigns, agents, officers, directors,
employees and representatives, including any breach of fiduciary duty, breach of
any duty of fair dealing, breach of confidence, breach of funding commitment,
undue influence, duress, economic coercion, conflict of interest, negligence,
bad faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable law.
     8. Reaffirmation of Representations, Etc. Borrower hereby reaffirms to
Lender each of the representations, warranties, covenants and agreements of
Borrower set forth in the Loan Documents.

      RENEWAL AND EXTENSION AGREEMENT   Page 3 of 6

 



--------------------------------------------------------------------------------



 



     9. Enforceable Obligations. Borrower hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Loan Documents represent valid and
enforceable obligations of Borrower, and Borrower further acknowledges that
there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the $20,000,000.00 Note and $3,000,000.00
Note, and Borrower further acknowledges and represents that no event has
occurred and no condition exists which would constitute a default under the Loan
Documents or this Agreement, either with or without notice or lapse of time, or
both.
     10. No Release of Liens. This Agreement in no way acts as a release or
relinquishment of the liens, security interests and rights (the “Liens”) created
or evidenced by the Security Agreements. The Liens are hereby ratified and
confirmed by Borrower in all respects and are extended to secure (i) the
principal amount of the $20,000,000.00 Note and $3,000,000.00 Note, (ii) all
interest, charges and other sums payable with respect thereto, and (iii) the
performance of all other obligations under the Security Agreements.
     11. Additional Renewals and Extensions. Notwithstanding anything to the
contrary contained herein or inferred hereby or in any other instrument executed
by Borrower or in any other action or conduct undertaken by Borrower on or
before the date hereof, the agreements, covenants and provisions contained
herein shall constitute the only evidence of Lender’s consent to extend the
terms and provisions of the Loan Documents in the manner set forth herein. No
express or implied consent to any further extensions and/or modifications
involving any of the matters set forth in this Agreement or otherwise, shall be
inferred or implied from Lender’s execution of this Agreement. Further, Lender’s
execution of this Agreement shall not constitute a waiver (either express or
implied) of the requirement that any further extensions and/or modifications of
the Loan Documents shall require the express written approval of Lender, no such
approval (either express or implied) having been given as of the date hereof.
     12. Miscellaneous. (a) As modified hereby, the provisions of the
$20,000,000.00 Note and $3,000,000.00 Note and the Security Agreements shall
continue in full force and effect, and the Borrower acknowledges and reaffirms
its liability to Lender thereunder. In the event of any inconsistency between
this Agreement and the terms of the Loan Documents, this Agreement shall govern.
     (b) Borrower hereby agrees to pay all costs and expenses incurred by Lender
in connection with the execution and administration of this Agreement and the
modification of the Loan Documents including, but not limited to, all appraisal
costs, title insurance costs, legal fees incurred by Lender and filing fees.
     (c) Any default by Borrower in the performance of its obligations herein
contained shall constitute a default under the Loan Documents and shall allow
Lender to exercise all of its remedies set forth in the Loan Documents.
     (d) Lender does not, by its execution of this Agreement, waive any rights
it may have against any person not a party to this Agreement.

      RENEWAL AND EXTENSION AGREEMENT   Page 4 of 6

 



--------------------------------------------------------------------------------



 



     (e) In case any of the provisions of this Agreement shall for any reason be
held to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     (f) This Agreement and the Loan Documents shall be governed and construed
according to the laws of the State of Texas (without regard to any conflict of
laws principles) and the applicable laws of the United States.
     (g) This Agreement shall be binding upon and inure to the benefit of
Lender, Borrower and their respective successors, assigns and legal
representatives.
     (h) Borrower hereby acknowledges and agrees that it has entered into this
Agreement of its own free will and accord and in accordance with its own
judgment after advice of its own legal counsel, and states that it has not been
induced to enter into this Agreement by any statement, act or representation of
any kind or character on the part of the parties hereto, except as expressly set
forth in this Agreement.
     (i) This Agreement may be executed in multiple counterparts, each of which
shall constitute an original instrument, but all of which shall constitute one
and the same agreement.
     (j) Except as modified herein, all other terms, conditions and provisions
of Loan Documents shall remain in full force and effect as of the date thereof
and Borrower acknowledges and reaffirms its liability to Lender thereunder.
     EXECUTED as of the day and year first above written.

         
 
            BORROWER:
 
            CRAFTMADE INTERNATIONAL, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Brad Heimann
 
       
 
      Brad Heimann, Executive Vice President
 
            LENDER:
 
            THE FROST NATIONAL BANK,     a national banking association
 
       
 
  By:   /s/ D. Michael Randall
 
       
 
      D. Michael Randall, Senior Vice President

      RENEWAL AND EXTENSION AGREEMENT   Page 5 of 6

 



--------------------------------------------------------------------------------



 



Guarantor Ratification of Agreement
     By executing this Agreement, DUROCRAFT INTERNATIONAL, INC., a Texas
corporation; TRADE SOURCE INTERNATIONAL, INC., a Delaware corporation; DESIGN
TRENDS, LLC, a Delaware limited liability company; and C/D/R INCORPORATED, a
Delaware corporation, as Guarantors of the indebtedness evidenced by the
$20,000,000.00 Note and $3,000,000.00 Note, as set forth in Guaranty Agreements
(collectively, the “Guarantys”) dated November 6, 2001, hereby expressly agree
(a) to all of the terms and provisions of this Agreement, (b) to the continuing
validity of the Guarantys and all duties and obligations thereunder, (c) that
their liability under the Guarantys shall not be reduced, altered, limited,
lessened or in any way affected by the execution and delivery of this Agreement
by the parties hereto, and (d) that the Guarantys shall remain in full force and
effect and enforceable in accordance with their terms.

         
 
            DUROCRAFT INTERNATIONAL, INC.,     a Texas corporation
 
       
 
  By:   /s/ Brad Heimann
 
       
 
      Brad Heimann, Secretary
 
            TRADE SOURCE INTERNATIONAL, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Brad Heimann
 
       
 
      Brad Heimann, Secretary
 
            DESIGN TRENDS, LLC,     a Delaware limited liability company
 
            By: Craftmade International, Inc.,     a Delaware corporation, its
Manager
 
       
 
  By:   /s/ Brad Heimann
 
       
 
      Brad Heimann, Executive Vice President
 
            C/D/R INCORPORATED,     a Delaware corporation
 
       
 
  By:   /s/ Clifford Crimmings
 
       
 
      Clifford Crimmings, V.P. Marketing

      RENEWAL AND EXTENSION AGREEMENT   Page 6 of 6

 